Title: To James Madison from Robert Wilkinson, 29 April 1806 (Abstract)
From: Wilkinson, Robert
To: Madison, James


                    § From Robert Wilkinson. 29 April 1806, Smyrna. “I have the honor to transmit herewith duplicate of my Dispatch of 15 Jannuary, with the Manifests of the Six American Vessels therein alluded to, since when the following Vessels arrived here Viz⟨t:⟩
                    “The Dolphin Benjamin Labric Master from Philadelphia and Leghorn, reported the 4th March⟨,⟩ and cleared out for Leghorn the 21st March.
                    “The Glory Thomas Moore Master, arrived from Philadelphia, on the 27th instant, with divers Merchandize.
                    “In the present new Conflict on the Continent⟨,⟩ there is not the least doubt, but the Ottoman Empire will be able to maintain a strict Neutrality.”
                